DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
Response to Amendment
The amendment filed 11/21/2022 is entered and fully considered. In view of the amendment the previous rejections are removed and a new prior art rejection is made. The new reference teaches a semi-solid anode used with a solid cathode.
Response to Arguments
For claims 1 and 4, applicant argues that the TAN reference teaches using a thicker semi-solid cathode with a high capacity anode or alternatively using semi-solid cathode and semi-solid anode. The examiner agrees that the TAN reference does not teach using a thinner cathode with a thicker semi-solid anode. The rejection in view of TAN is removed and a new rejection is provided below.
For claim 11, applicant argues that the examiner used impermissible hindsight when making the obviousness rejection of using less than 250 ppm water in the separator but more than 50 ppm. The examiner is not persuaded that defining the a lower range of water moisture present distinguishes the claims from the prior art. As described below, the references teach that water moisture is detrimental to the battery. Accordingly, one of ordinary skill in the art is motivated to remove the water. However, the time and costs associated with removing all the water moisture from the battery components could be prohibitively expensive. Therefore, one of ordinary skill in the art is tasked with an engineering design choice for determining the cost of removing water moisture with the performance of the battery. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over OTA et al. (US 2016/0344006) in view of HO et al. (US 2018/0080711).
Regarding claims 1 and 2,
	OTA teaches an electrochemical cell that includes electrodes separated by a barrier (separator) [0027]. The electrodes can be semi-solid (boundless) [0029]. The thickness of a semi-solid electrode is greater than the thickness of a conventional electrode [0029]. The reference goes on to teach that either one of the cathode and anode can be semi-solid and states that the cell can include a solid cathode and semi-solid anode [0043]. Accordingly, the thickness of the solid cathode is inferred to be thinner than the relatively thick semi-solid anode. The semi solid anode (active material/negative active material) includes active material such as lithium nitride (lithium salt) in a non-aqueous liquid electrolyte (solvent) [0041]-[0042]. OTA further teaches the deposition of semi-solid electrodes onto current collectors can be done by any suitable method including casting and further noting that water/moisture is detrimental to the electrolyte [0047].
	OTA teaches water is detrimental to the battery but does not teach drying. However, HO similarly teaches that moisture is detrimental to a battery [0111]. HO further teaches the separator can be dried to less than 5ppm water [0030] which falls within the claimed ranges. HO further teaches generally that lithium-ion battery manufacturing is performed in dry rooms [0062]. The HO reference further teaches that the dry rooms have a dew point of -40°C to -60°C [0062] which converts to about 7-80ppm water, see Moisture Conversion Table. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the dry room of HO to remove as much water as possible from the battery to improve battery performance. When exposed to a dry room, the semi-solid electrode slurry is expected to dry with the atmosphere. The atmosphere is controlled to be dry (i.e. moisture is removed). Therefore, the water in the battery layers could in theory be completely removed at room temperature due to the vapor pressure of water. However, the practical application of removing all the water/moisture ultimately becomes an engineering design choice between speed and productivity. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to balance the amount of detrimental moisture present in the battery with the amount of time and cost it would take to remove the last molecules of water. The balancing is considered to be an optimization of a result effective variable, MPEP 2144.05.II.
Regarding claim 8,
HO teaches the dry rooms are described in terms of dew point from -40°C to -60°C [0062]. The dew points at those temperatures convert to 78.9ppm and 6.59ppm, see Moisture Conversion Table. Accordingly, the low moisture atmospheres for fabrication are within applicant’s claimed range of 150ppm or less.
Regarding claim 11,
	As described above, the references teach that water is detrimental and do not describe any water is present in the formed batteries. However, the amount of water (impurity) that is present is ultimately a change in concentration that controls cell performance (a result effective variable). Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to change the amount of water present can be as the optimization of a result effective variable MPEP 2144.05.II. Ideally, there is no water present, but the costs of ensuring no water is present may be prohibitively high for one of ordinary skill in the art. The amount of water allowed in the product considered against the costs associated with removing water can be weighed by one of ordinary skill to arrive at an acceptable compromise between cost and performance.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over OTA et al. (US 2016/0344006) in view of HO et al. (US 2018/0080711) further in view of SHINDO et al. (US 2017/0237116).
Regarding claim 3,
	OTA teaches a battery with metal current collectors [0038]. The reference does not teach the use of a resin current collector. However, electrically conductive polymers (resins) are known conductive materials and have been used in lithium ion batteries according to SHINDO [0129]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use a resin current collector as a simple substitution of known conductive materials that are used as current collectors in lithium ion batteries.
	HO teaches generally that lithium-ion battery manufacturing is performed in dry rooms [0062]. The HO reference further teaches that the dry rooms have a dew point of -40°C to -60°C [0062] which converts to about 7-80ppm water, see Moisture Conversion Table. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the dry room of HO to remove as much water as possible from the battery to improve battery performance. When exposed to a dry room, the semi-solid electrode slurry is expected to dry with the atmosphere. The atmosphere is controlled to be dry (i.e. moisture is removed). Therefore, the water in the battery layers could in theory be completely removed at room temperature due to the vapor pressure of water. However, the practical application of removing all the water/moisture ultimately becomes an engineering design choice between speed and productivity. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to balance the amount of detrimental moisture present in the battery with the amount of time and cost it would take to remove the last molecules of water. The balancing is considered to be an optimization of a result effective variable, MPEP 2144.05.II.
Regarding claims 4-5,
	OTA teaches an electrochemical cell that includes electrodes separated by a barrier (separator) [0027]. The electrodes can be semi-solid (boundless) [0029]. The thickness of a semi-solid electrode is greater than the thickness of a conventional electrode [0029]. The reference goes on to teach that either one of the cathode and anode can be semi-solid and states that the cell can include a solid cathode and semi-solid anode [0043]. Accordingly, the thickness of the solid cathode is inferred to be thinner than the relatively thick semi-solid anode. The semi solid anode (active material/negative active material) includes active material that can include a combination of materials such as lithium nitride (lithium salt) in a non-aqueous liquid electrolyte (solvent) [0041]-[0042]. OTA further teaches the deposition of semi-solid electrodes onto current collectors can be done by any suitable method including casting and further noting that water/moisture is detrimental to the electrolyte [0047].
	OTA teaches a battery with metal current collectors [0038]. The reference does not teach the use of a resin current collector. However, electrically conductive polymers (resins) are known conductive materials and have been used in lithium ion batteries according to SHINDO [0129]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use a resin current collector as a simple substitution of known conductive materials that are used as current collectors in lithium ion batteries.
	OTA teaches water is detrimental to the battery but does not teach the moisture content of the battery layers. However, HO similarly teaches that moisture is detrimental to a battery [0111] and further teaches generally that lithium-ion battery manufacturing is performed in dry rooms [0062]. The HO reference further teaches that the dry rooms have a dew point of -40°C to -60°C [0062] which converts to about 7-80ppm water, see Moisture Conversion Table. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the dry room of HO to remove as much water as possible from the battery to improve battery performance. When exposed to a dry room, the semi-solid electrode slurry is expected to dry with the atmosphere. The atmosphere is controlled to be dry (i.e. moisture is removed). Therefore, the water in the battery layers could in theory be completely removed at room temperature due to the vapor pressure of water. However, the practical application of removing all the water/moisture ultimately becomes an engineering design choice between speed and productivity. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to balance the amount of detrimental moisture present in the battery with the amount of time and cost it would take to remove the last molecules of water. The balancing is considered to be an optimization of a result effective variable, MPEP 2144.05.II.
Regarding claim 6,
	HO teaches the separator can be dried to less than 5ppm water [0030] which falls within the claimed ranges.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over OTA et al. (US 2016/0344006) in view of HO et al. (US 2018/0080711) further in view of BUDD et al. (US 2015/0349313).
Regarding claim 7,
	TAN teaches the deposition of a slurry onto a current collector to form an electrode but does not teach adsorbing the current collector to a fixture under reduced pressure. However, BUDD teaches that when depositing layers of material for a battery abstract such as lithium ion batteries [0041]. The substrates are held in place using a vacuum stage during deposition [0114]. A vacuum (reduced pressure) is used to keep the substrate on the stage (fixture). At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use a vacuum stage to hold the substrate in place during deposition.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over OTA et al. (US 2016/0344006) in view of HO et al. (US 2018/0080711) further in view of TOKORO et al. (US 2019/0207215).
Regarding claim 9,
	The references teach combining and depositing a slurry of active material, lithium salt and non-aqueous solvent and that moisture is detrimental. The references do not expressly teach a step of drying the active material before mixing and depositing. However, TOKORO further teaches a step of drying active material after it has been made and before it is used [0145]. The TOKORO reference further teaches that removing the moisture improves coating and operation of the cell [0103]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to dry the active material before using in a non-aqueous lithium ion battery to improve cell performance.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over OTA et al. (US 2016/0344006) in view of HO et al. (US 2018/0080711) further in view of ROEV et al. (US 2016/0079590).
Regarding claim 10,
	OTA teaches the anode semi solid electrode can include conductive additive [0042]. As described above, the references teach that water is detrimental. However, the references do not teach the step of drying conductive aid before mixing. However, ROEV teaches a method of making carbon particles (conductive aid) that are stored in a dry room (dried) [0105]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to dry the conductive aid before incorporating into the electrode slurry to prevent water from deteriorating cell performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/           Primary Examiner, Art Unit 1712